Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 8-18 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Endo (EP 3211730 A1)(English Translated) teaches “A connector assembly device, comprising: a connector element configured to be plugged into and locked with a complementary connector, the connector element including a connection portion, a first locking device and a second locking device, the first locking device and the second locking device protrude from the connection portion in opposite directions; and a connector position assurance (CPA) device mounted to move relative to the connector element between a delivery position and a locking position, the CPA device including a locking lance that is a flexible element and has an associated first locking device configured to implement a first form-fitting connection with the first locking device of the connector element in the locking position so as to lock the connector element when it is plugged into the complementary connector, preventing any movement of the CPA device in a direction from the locking position towards the delivery position.”(connector element 20 and complementary connector 10, first locking device 23, second locking device 60, connector position assurance CPA device 60, and lance 32)
Endo (EP 3211730 A1)(English Translated) does not teach “, the locking lance has an associated second locking device configured to implement a second form-fitting connection with the second locking device of the connector element in the locking position, preventing any movement of the CPA device in the direction from the locking position towards the delivery position, a form- fitting connection between the first locking device and the associated first locking device and a form-fitting connection between the second locking device and the associated second locking device take place in different planes.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 2-4 and 8-17 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  
	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 18 Endo (EP 3211730 A1)(English Translated) teaches “A connector assembly device, comprising: a connector element configured to be plugged into and locked with a complementary connector, the connector element including a first locking device and a second locking device; and a connector position assurance (CPA) device mounted to move relative to the connector element between a delivery position and a locking position, the CPA device including a locking lance that is a flexible element and has an associated first locking device configured to implement a first form-fitting connection with the first locking device of the connector element in the locking position so as to lock the connector element when it is plugged into the complementary connector, preventing any movement of the CPA device in a direction from the locking position towards the delivery position, and in the delivery position and in an absence of the complementary connector, the first locking device blocks the associated first locking device and 4.21.22/9287130_1.docx-4-U.S. Application No.: 17/154,221 Reply to Non- Final Office Action of January 21, 2022 the second locking device blocks the associated second locking device in a direction from the delivery position towards the locking position.”(connector element 20 and complementary connector 10, first locking device 23, second locking device 60, connector position assurance CPA device 60, and lance 32)
Endo (EP 3211730 A1)(English Translated) does not teach “the locking lance has an associated second locking device configured to implement a second form-fitting connection with the second locking device of the connector element in the locking position, preventing any movement of the CPA device in the direction from the locking position towards the delivery position, a form- fitting connection between the first locking device and the associated first locking device and a form-fitting connection between the second locking device and the associated second locking device take place in different planes.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 18, these limitations, in combination with remaining limitations of claim 18, are neither taught nor suggested by the prior art of record, therefore claim 18 is allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831